Judgment reversed and information dismissed upon the sole ground that the facts alleged in this information would not, if proven, make out a violation of section 887-a of the Code of Criminal Procedure and, therefore, defendant’s conviction on his plea of guilty was a nullity. Asking a motorist for a ride is not the kind of “ begging ” or “ soliciting alms ” which is prohibited by the section and, without that allegation, the information charged no more than that defendant, being without employment, was on the highway. We do not reach or decide the questions argued as to the constitutionality of “ tramp statutes ” generally or section 887-a in particular.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voobhis, Btjbke, Scileppi and Bebgan.